Name: 80/1118/EEC: Council Decision of 4 December 1980 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-10

 Avis juridique important|31980D111880/1118/EEC: Council Decision of 4 December 1980 replacing a member of the Committee of the European Social Fund Official Journal L 332 , 10/12/1980 P. 0019****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 4 DECEMBER 1980 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 80/1118/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 10 NOVEMBER 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 9 NOVEMBER 1982 , WHEREAS ONE SEAT AS MEMBER OF THE AFORESAID COMMITTEE IN THE REPRESENTATIVES EMPLOYERS ' CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR . DOWNING NOTIFIED TO THE COUNCIL ON 12 NOVEMBER 1980 , HAVING REGARD TO THE NOMINATION SUBMITTED ON 20 NOVEMBER 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR DAVID STANLEY IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR DOWNING FOR THE REMAINDER OF HIS TERM OF OFFICE , WHICH RUNS UNTIL 9 NOVEMBER 1982 . DONE AT BRUSSELS , 4 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . BARTHEL